Citation Nr: 0817265	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., which assigned a 50 percent 
rating for PTSD, effective April 16, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher initial rating for PTSD and also 
entitlement to TDIU on the basis that his PTSD causes an 
inability to maintain or retain employment.

The veteran's treating psychiatrist submitted a letter in 
February 2008 opining that the veteran is entirely (100%) and 
permanently disabled by his PTSD symptoms.  The letter does 
not contain objective findings or a rationale to support its 
conclusion.  The record contains treatment records only as 
recent as March 2005 and a VA examination from June 2004.  
Therefore, another VA examination should be conducted to 
determine the severity of the veteran's PTSD and whether it 
precludes him from obtaining and maintaining employment.  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  38 C.R.F. § 3.159 (2006); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all psychiatric treatment 
received by the veteran from VA and non-VA 
medical providers from March 2005 to the 
present should be obtained and associated 
with the claims file.

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his PTSD.  The claims folder 
must be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.

Thereafter, the examiner must state an 
opinion as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected PTSD alone 
renders him unable to secure or follow a 
substantially gainful occupation.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to included, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



